Citation Nr: 0209701	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-02 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for  neck disability, 
including arthritis of the cervical spine and as due to an 
undiagnosed illness.  

2.  Entitlement to a permanent and total disability rating 
for pension purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had active military service from July 1986 to 
September 1992.  He served in Southwest Asia from September 
1990 to April 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  
When the case was most recently before the Board in March 
2000, it was remanded to the RO for further development.  It 
was returned to the Board in July 2002. 


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matters decided herein have been obtained. 

2.  The veteran has no currently diagnosed neck disability 
and there are no objective indications of chronic neck 
disability.  

3.  The veteran has been employed for several years on a 
full-time basis and is not precluded from substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  A neck disability was not incurred in or aggravated by 
active service, nor may it be presumed that a neck 
disability, including arthritis of the cervical spine, was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1117, 1131, (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2001); 66 Fed. Reg. 56,614, 
56,615 (Nov. 9, 2001)(to be codified at 38 C.F.R. 
§ 3.317(a)(1)(i)).  

2.  A permanent and total disability rating for pension 
purposes is not warranted.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.321(b)(2), 3.340, 4.15, 4.17 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During this appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  In addition, regulations implementing the 
VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Board will assume for the purpose of this decision that 
the liberalizing provisions of the VCAA and the implementing 
regulations are applicable to the issues on appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claims were most recently considered by the RO 
in the February 2002 supplemental SOC (SSOC).  The record 
reflects that the veteran has been informed of the 
requirements for the benefits sought on appeal.  The RO has 
obtained the service medical records (SMRs), obtained VA 
outpatient treatment (VAOPT) records, and provided him with 
relevant VA examinations.  Since he is gainfully employed on 
a full-time basis, it is clear that he is not now in receipt 
of Social Security Administration (SSA) disability benefits.  
Nevertheless, medical records underlying his past 1995 award 
of SSA benefits are on file.  

The veteran did not respond to a December 1998 RO request for 
information as to names, addresses, and approximate dates of 
treatment for all health care providers with respect to his 
claims.  

Neither the veteran nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the veteran's claims.  The Board is also unaware 
of any such outstanding evidence or information.  Thus, the 
facts relevant to these claims have been properly developed 
and no further action is required to comply with the 
provisions of the VCAA or the implementing regulations.  
Accordingly, the Board will address the merits of the 
veteran's claims. 

Background

The veteran served in Southwest Asia from September 1990 to 
April 1991.  The 1986 examination for service entrance was 
negative for disability of the neck.  The veteran was seen 
from May to July 1992 for complaints of low back pain 
stemming from a vehicular accident but he did not complain of 
symptoms related to his neck.  However, the examination for 
service discharge in July 1992 reflects that he reported 
having had chronic low back and neck pain since that 
accident.  He was seen in August 1992 for a complaint of a 
stiff neck and sore back.  It was reported that his neck had 
been sore since yesterday and his back had hurt for about 3 
years.  On examination the muscles in his neck were tense.  
The assessment was over worked muscles and he was given pain 
relievers.  

On VA general medical examination in August 1993 the veteran 
reported that one month after his inservice vehicular 
accident he began having neck and back pain which was 
aggravated by lying down at night, getting up in the morning, 
sitting for prolonged periods, bending, and sometimes without 
any precipitating factors.  On examination his neck was 
within normal limits.  There was no deformity, discoloration, 
edema, tenderness, effusion, scoliosis, atrophy, instability 
or crepitus and there was full range of motion.  The 
diagnosis was status post neck strain.  X-rays of his 
cervical spine were normal.  

An August 1993 treatment record from Dr. Shea reflects 
treatment for low back symptoms.  

VA outpatient treatment (VAOPT) records reflect that in 1994 
the veteran was seen in a VA Pain Clinic for, in part, 
complaints of neck pain.  

During VA hospitalization in September 1994 the veteran 
complained of neck pain.  

VAOPT records reflect that magnetic resonance imaging (MRI) 
of the veteran's cervical spine in January 1995 was normal.  
Other studies in May 1995 revealed stenosis of the right and 
left internal and external carotid arteries.  

On VA psychiatric examination in April 1995 the diagnoses 
included back pain and multiple somatic complaints.  

A March 1995 award of SSA disability benefits does not 
reflect that disability of the neck, as opposed to the 
veteran's low back, played any role in the award of those 
benefits.  

On VA general medical examination in April 1995 the veteran 
had full range of motion of the cervical spine with mild 
crepitus and minimal spasm.  The neck was supple with a bruit 
of the right carotid artery.  The diagnoses included a 
history of muscle spasm of the neck, new onset of murmur with 
radiation to the left carotid artery, and stenosis of both 
internal and external carotid arteries.  

On VA general medical examination in June 1999 the examiner 
noted that the veteran's sole inservice complaint of neck 
pain was unrelated to the vehicular accident during service.  
The veteran complained of pain, tenseness, and stiffness of 
his neck.  On examination there was full and painless range 
of motion of the cervical spine.  The diagnosis was "[n]eck 
condition.  Normal exam.  X-ray normal.  There is 
insufficient clinical evidence at present warrant [sic] any 
acute or chronic disorder or residuals there of."  

On VA spinal examination in June 1999 there was no limitation 
of motion of the veteran's cervical spine.  After the 
examination the impression was that it was suspected that the 
veteran had sustained a cervical strain at the time of his 
inservice vehicular accident and probably a lumbar strain, 
and this might have resulted in some scar tissue in the 
muscles and ligaments that can result in chronic pain.  A 
certain amount of people with cervical spine injuries 
incurred in vehicular accidents developed chronic pain.  
However, on this examination, there was no apparent 
limitation of motion from the injury.  The examiner found no 
limitation of motion or physical findings consistent with any 
particular diagnoses or objective problems and that there 
were only a history and subjective complaints of pain without 
objective findings to support it.  The examiner reported that 
he was not concluding that the veteran did not have pain but 
only that he had not found a diagnosis, other than "maybe 
potentially chronic cervical strain."  

VA X-rays of the veteran's cervical spine in June 1999 were 
normal.  

Analysis

Neck Disability 

Service connection is warranted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2001).  Service 
connection may be granted for a disease initially diagnosed 
after service discharge when all evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  Where a veteran served for at least 90 days during a 
period of war, and arthritis becomes manifest to a degree of 
10 percent within one year after such service, such disease 
shall be presumed to have been incurred in or aggravated by 
such service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code.  That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, 
38 C.F.R. § 3.317 provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue, (2) 
Signs or symptoms involving skin, (3) Headache, (4) Muscle 
pain, (5) Joint pain, (6) Neurologic signs or symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper or lower), (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, 
(13) Menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 

38 C.F.R. § 3.317 (2001).

As an initial matter, the Board notes that the veteran's 
service personnel records show that he served in Southwest 
Asia from September 1990 to April 1991.  Thus, for purposes 
of analysis under 38 C.F.R. § 3.317, the Board finds that the 
veteran had active military service in the Southwest Asia 
theater of operations during the Gulf War. 

The veteran attributes complaints of neck pain to a vehicular 
accident during service.  However, there is no medical 
diagnosis or opinion supporting the veteran's opinion.  While 
a layperson is certainly capable of providing evidence of 
symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge or expertise, 
such as the condition causing the symptoms.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) and Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995).  

Although the veteran has reported having had chronic neck 
pain since an inservice vehicular accident, the SMRs reflect 
that his sole complaint of neck soreness was months after the 
accident and was reported to have commenced only the day 
before the complaint was actually recorded.  Indeed, a VA 
examiner concluded in 1999 that that particular complaint was 
unrelated to the accident.  

The earliest evidence of any neck was in 1993 when a 
diagnosis status post neck strain was diagnosed but no 
objective evidence supporting the diagnosis was made.  Muscle 
spasm of the neck was diagnosed on the basis of history only 
in 1995.  More to the point, general medical and spinal 
examinations in 1999 did not yield a diagnosis of a current 
disorder of the neck but only noted the complaint of neck 
pain.  The 1999 general medical examination specifically 
found insufficient clinical evidence of an acute or chronic 
neck disorder and the 1999 spinal examiner only speculated 
that there might potentially be a chronic cervical strain 
but, in essence, did not find sufficient evidence for such a 
diagnosis.  

There is neither radiological evidence of arthritis of the 
cervical spine, a medical diagnosis of a current neck 
disability, nor any objective indication of chronic neck 
disability.  Accordingly, service connection is not warranted 
for this claimed disability.  

Pension

Under 38 U.S.C.A. § 1521 (West 1991), pension is payable to a 
veteran who served for ninety (90) days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities that are not the result 
of the veteran's willful misconduct.  Permanent and total 
disability will be held to exist when an individual is 
unemployable as a result of disabilities that are reasonably 
certain to last throughout the remainder of that person's 
life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 
C.F.R. § 3.340(b), 4.15 (2001). 

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which makes impossible for the "average person" to 
follow a substantially gainful occupation under the 
appropriate diagnostic codes of the VA Rating Schedule.  This 
"average person" standard is outlined in 38 U.S.C.A. 
§ 1502(a)(1) (West 1991) and 38 C.F.R. §§ 3.340(a), 4.15 
(2001) and involves assigning proper schedular ratings to 
determine whether the veteran holds a combined 100 percent 
schedular evaluation for pension purposes.  See 38 C.F.R. 
§ 4.25 (2001).  In determining the combined figure, 
nonservice-connected disabilities are evaluated under the 
same criteria as service-connected disabilities.  Permanent 
and total disability ratings for pension purposes may also be 
authorized, provided other requirements of entitlement are 
met, for congenital, developmental, hereditary or familial 
conditions, as well as for disabilities that require 
indefinite periods of hospitalization.  38 C.F.R. § 3.342(b) 
(2001).  

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by proving that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a) (West 
1991); 38 C.F.R. § 4.17 (2001).  Under this analysis, if 
there is only one such disability, it must be ratable at 60 
percent or more, and; if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, with a combined disability rating of at least 70 
percent.  Even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme following 
applicable schedular criteria, a permanent and total 
disability rating for pension purposes may be granted on an 
extra-schedular basis if the veteran is subjectively found to 
be unemployable by reason of his or her disabilities, age, 
occupational background, and other related factors.  38 
C.F.R. § 3.321(b)(2) (2001).

Here, the RO has not assigned a rating for each nonservice-
connected disability, to include alcohol and drug abuse as 
well as hepatitis C, gastritis, and pancreatitis, which were 
noted on VA psychiatric examination in October 2000 to all 
stem from such abuse.  However, these are the result of 
willful misconduct and may not be considered in determining 
entitlement to pension benefits.  

The most recent VA psychiatric examination in October 2000 
noted that the veteran was gainfully employed working 40 to 
60 hours a week at a concrete company.  Previously, a report 
of VA general medical examination in June 1999 also noted 
that he had held that employment for 1-1/2 years.  

In this regard, in March 2000 the RO requested, pursuant to 
the Board's March 2000 remand, that the veteran execute and 
return VA Form 21-526, Application for Compensation or 
Pension, to include current information concerning his 
education and industrial background.  However, the veteran 
has failed to execute and return that VA Form.  Accordingly, 
the Board can only conclude that the veteran is gainfully 
employed on a full-time basis.  There is no basis in the 
evidence of record for concluding that his disabilities are 
permanently and totally disabling under the applicable 
criteria.  
ORDER

Entitlement to service connection for neck disability, 
including arthritis of the cervical spine and as due to an 
undiagnosed illness, is denied.  

A permanent and total disability rating for pension purposes 
is denied.  


REMAND

In the November 1998 and March 2000 remands, the Board noted 
that a January 1996 VA Form 9, by the veteran's former 
representative, was a notice of disagreement (NOD) with a 
November 1995 rating decision which denied the veteran's 
claim for entitlement to a total rating based on 
unemployability due to service-connected disabilities.  The 
Board instructed the RO to issue a statement of the case 
(SOC) as to this matter.  The RO has yet to do so.

As the filing of an NOD places a claim in appellate status, 
the RO's failure to issue a statement of the case constitutes 
a procedural defect requiring remand.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  

Accordingly, the claim for a total rating based on 
unemployability due to service-connected disabilities is 
REMANDED to the RO for the following:  

The RO should undertake any further action it 
determines is required to comply with the notice 
and duty to assist requirements of the VCAA and 
should issue an SOC to the veteran and his 
representative addressing the issue of 
entitlement to a total rating based on 
unemployability due to service-connected 
disabilities.  It should also inform the veteran 
and his representative of the requirements to 
perfect an appeal with respect to this issue.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



______________________________
Shane A. Durkin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



